Citation Nr: 0948009	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of a laceration to the right 
index finger.

3.  Entitlement to an initial compensable rating for the 
service-connected residuals of a laceration to the right 
middle finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for a 
right index finger disability and assigned an initial 
noncompensable evaluation.  

Also on appeal are rating decisions by the RO in Lincoln, 
Nebraska issued in June 2005 (denying service connection for 
a low back disorder) and in August 2005 (granting service 
connection for a right middle finger disability and assigning 
an initial noncompensable evaluation).  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2008.  

In July 2008, the Board denied the Veteran's claims.  
Thereafter, the Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2009, the parties filed a Joint Motion for Partial 
Remand (Joint Motion).  By subsequent Order, the motion was 
granted and that part of the Board's decision pertaining to 
the listed issues was remanded for compliance with the 
instructions in the Joint Motion.  

The Board acknowledges that the July 2008 decision also 
denied entitlement to service connection for right and left 
shoulder disorders.  The Joint Motion noted that the Veteran 
no longer wished to pursue these claims and that the issues 
should be considered abandoned.  The April 2009 Order 
indicated that the appeal as to these issues was dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for a low back disorder

The July 2008 Board decision denied service connection for a 
low back disorder, to include as secondary to service-
connected disability.  The Board concluded that the Veteran 
did not have a current low back disorder that was due to or 
aggravated by disease or injury during military service or by 
a service-connected disability.  

The Joint Motion indicates that the parties agreed remand was 
appropriate regarding this issue because VA failed to satisfy 
its duty to assist.  Specifically, that although the medical 
opinions of record discussed whether the Veteran's back 
condition was caused by service-connected disability, the 
opinions did not address whether the low back condition was 
aggravated by a service-connected condition.  See 38 C.F.R. 
§ 3.310 (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In reviewing the file, the Board observes that information 
provided in the March 2005 examination report can arguably 
read as addressing aggravation.  That is, the examiner stated 
that there was no evidence to suggest a causal relationship 
between the Veteran's knee condition and his current claimed 
back condition.  However, in March 2006, the same examiner 
provided additional medical opinion, stating that the 
Veteran's service-connected knee condition was less likely as 
not aggravating his low back strain. 

Notwithstanding, and in order to comply with the dictates of 
the Joint Motion, additional examination and medical opinion 
are warranted.  See 38 C.F.R. § 3.159(c)(4) (2009).  The 
Board observes that examinations of record adequately discuss 
whether a low back disorder was caused by a service-connected 
disability.  Thus, the question to be addressed is whether 
the Veteran's low back disorder is aggravated by any of his 
service-connected disabilities.  

Ratings for residuals of lacerations to the right index and 
middle fingers

The July 2008 Board decision denied entitlement to initial 
compensable ratings for service-connected residuals of 
lacerations to the right index and middle fingers.  

The Joint Motion discussed the Veteran's statements on VA 
examination in March 2006 versus the testimony provided at 
the April 2008 hearing.  It was noted that the Veteran denied 
loss of function in the right hand on examination, but 
reported swelling and difficulties clenching his fist at the 
hearing.  Given that the statements differed, the parties 
agreed that a remand was required for the Board to address 
the credibility of the Veteran's statements.  It was noted 
that if the Board found the statements regarding current 
symptoms credible, it should discuss whether the medical 
evidence was sufficient to decide the claim or whether 
additional examination was warranted.  

On review, the July 2008 decision discussed the Veteran's 
history of apparently exaggerating the severity of the 
original injury and found that his unsupported account of 
symptoms lacked sufficient credibility to support a higher 
rating, absent corroboration through medical or objective lay 
evidence.  

Having considered the Joint Motion and the length of time 
since the previous examination, however, the Board finds that 
additional examination is warranted.  See 38 C.F.R. § 3.327 
(2009); Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran).  In 
making this determination, the Board notes that the Veteran's 
credibility could be better assessed in light of current 
objective findings.  




Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA spine examination.  Based on a 
review of the claims file and accepted 
medical principles, the examiner is 
requested to provide a medical opinion 
as to whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that any low back disorder is 
aggravated by the Veteran's service-
connected disabilities.  The Veteran is 
currently service-connected for 
bilateral pes planus, bilateral 
patellofemoral pain syndrome, tinnitus, 
and lacerations of the right index and 
middle fingers.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions expressed.

2.	The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the current severity of 
service-connected residuals of 
lacerations to the right index and 
middle fingers.  The claims file must 
be available for review.  The examiner 
is requested to discuss any functional 
impairment related to the lacerations 
and to address:

(a) whether there is any limitation of 
motion of the index or middle finger; 
specifically, whether there is a gap of 
one inch (2.5 cm) or more between the 
fingertip and the proximal transverse 
crease of the palm, with finger flexed 
to the extent possible; or, with 
extension limited by more than 30 
degrees; (b) whether associated scars 
are unstable or painful on examination; 
and (c) whether there is any impairment 
of the ulnar nerve or other associated 
peripheral nerves.  The examiner should 
provide a complete rationale for any 
opinions expressed.  

3.	After the development requested has 
been completed, the RO/AMC should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient 
in any manner, the RO/AMC must 
implement corrective procedures at 
once.

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of (a) 
entitlement to service connection for a 
low back disorder, to include as 
secondary to a service-connected 
disability; (b) entitlement to an 
initial compensable rating for the 
service-connected residuals of a 
laceration to the right index finger; 
and (c) entitlement to an initial 
compensable rating for the service-
connected residuals of a laceration to 
the right middle finger.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


